           Case 2:19-cv-01326-APG-NJK Document 61 Filed 02/24/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9   CURTIS WILKERSON, et al.,
                                                            Case No.: 2:19-cv-01326-APG-NJK
10             Plaintiff(s),
                                                                           Order
11   v.
                                                                      [Docket No. 60]
12   MAIKA ABRIGO,
13             Defendant(s).
14         Pending before the Court is defense counsel’s motion to remove certain persons from the
15 CMECF distribution in all cases and in this case. Docket No. 60.
16         With respect to Ms. Nisce and Ms. Macias, they have not appeared on the docket in this
17 case and instead are receiving email notifications because they are listed as secondary email
18 recipients on Mr. Goldstein’s CMECF account. To edit the email recipients associated with his
19 CMECF account, Mr. Goldstein must update his account himself. Questions regarding that
20 process should be directed to the CMECF helpdesk at 702-464-5555.
21         With respect to Mr. Goldman, the motion will be granted in that he will be removed as an
22 attorney of record active in this matter.1
23         Accordingly, the motion is GRANTED in part in that Brian Goldman will be removed as
24 an active attorney of record in this case and will no longer receive notifications regarding activity
25
26
27         1
             The request also seeks removal of Mr. Goldman’s legal assistant who is listed as a
   secondary email recipient on Mr. Goldman’s CMECF account. To the extent a change is requested
28 as to Mr. Goldman’s secondary email recipients, he must update his CMECF account himself.

                                                     1
          Case 2:19-cv-01326-APG-NJK Document 61 Filed 02/24/21 Page 2 of 2




 1 in this case. In all other respects, the motion is DENIED without prejudice to counsel updating
 2 their CMECF accounts.
 3        IT IS SO ORDERED.
 4        Dated: February 24, 2021
 5                                                           ______________________________
                                                             Nancy J. Koppe
 6                                                           United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
